                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

ANNIKEN PROSSER,

               Plaintiff,
                                                             Case No. 20-cv-194
       v.

ALEX AZAR, in his capacity as Secretary
of the United States Department of Health
and Human Services,

            Defendant.
______________________________________________________________________________

DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO DISMISS CLAIMS WITH
              PREJUDICE TO FACILITATE APPELLATE REVIEW
_____________________________________________________________________________

       The defendant respectfully requests that this Court deny Ms. Prosser’s request to dismiss

her remaining claims pursuant to Federal Rule of Civil Procedure 41(a)(2). ECF 35. Under Rule

41(a)(2), the Court has discretion to dismiss a plaintiff’s action at her request “on terms that the

court considers proper.” See Wojtas v. Capital Guardian Trust, 477 F.3d 924, 927–28 (7th Cir.

2007) (explaining that dismissal under the Rule is a matter of discretion not right). A defendant

may object to this dismissal by showing that “plain legal prejudice” will result. See Simons v. Fox,

725 F. App’x 402, 406 (7th Cir. 2018) (internal quotation omitted).

       As the Court is aware, on Wednesday, October 7, 2020, the defendant filed a motion for

summary judgment in his favor based on plaintiff’s lack of standing. ECF 31, 32. During the status

conference held earlier that same day, the plaintiff indicated she would be responding to this

motion within a matter of days. Plaintiff’s current motion does not mention the standing issue, and

it is unclear whether Ms. Prosser intends to respond to the defendant’s motion. In either case, the

defendant’s position is that because it implicates the court’s subject matter jurisdiction, the




         Case 1:20-cv-00194-WCG Filed 10/14/20 Page 1 of 3 Document 36
standing issue should be decided before the Court considers Plaintiff’s Motion to Dismiss Claims

with Prejudice to Facilitate Appellate Review.

        First, as a practical matter, if the Court grants the defendant’s standing motion, plaintiff

will have the final judgment that she seeks for appellate review. See, e.g., Democratic Party of

Wis. v. Vos, 966 F.3d 581, 584 (7th Cir. 2020). Second, the question of standing is a question of

the Court’s subject-matter jurisdiction and, as such, should be addressed before the Court can reach

any final decision on the merits. See Buchel-Ruegsegger v. Buchel, 576 F.3d 451, 453 (7th Cir.

2009); Casio v. S.M. & R., 755 F.2d 528, 529–30 (7th Cir. 1985) (explaining that it was not too

late for the district court to determine jurisdiction post-judgment); Walter Kidde Portable Equip.

v. Universal Sec. Instruments, 479 F.3d 1330, 1342 (Fed. Cir. 2007) (explaining that district court

erred in failing to determine subject-matter jurisdiction before voluntary dismissal pursuant to Rule

41(a)(2)). The standing issue, moreover, is not one that will become moot or disappear on appeal.

See Keep Chicago Livable v. City of Chicago, 913 F.3d 618, 622–23 (7th Cir. 2019) (explaining

that “The necessity of demonstrating and maintaining standing does not subside as litigation

proceeds.”); Freedom from Religion Found. v. Nicholson, 536 F.3d 730, 737 (7th Cir. 2008)

(explaining that even if standing was not raised before the district court, the appellate court must

find standing before it can reach the merits of a case). Nor can the parties consent to standing. See

Kanzelberger v. Kanzelberger, 782 F.2d 774, 777 (7th Cir. 1986) (explaining that “federal

jurisdiction cannot be conferred by consent of the parties.”).

        Therefore, the Secretary respectfully requests that the Court deny Plaintiff’s motion for

voluntary dismissal under Rule 41(a)(2) so the Court can first rule on whether it has jurisdiction

to hear this case.




                                                     2

         Case 1:20-cv-00194-WCG Filed 10/14/20 Page 2 of 3 Document 36
Dated at Milwaukee, Wisconsin this 14th day of October, 2020.

                                                  Respectfully submitted,

                                                  MATTHEW D. KRUEGER
                                                  United States Attorney

                                          By:     /s/ Chris R. Larsen

                                                  CHRIS R. LARSEN
                                                  Assistant United States Attorney
                                                  Wisconsin State Bar Number: 1005336
                                                  Attorneys for Defendant
                                                  Office of the United States Attorney
                                                  Eastern District of Wisconsin
                                                  517 East Wisconsin Avenue,
                                                  Room 530
                                                  Milwaukee, Wisconsin 53202
                                                  Telephone: (414) 297-1700
                                                  Fax: (414) 297-4394
                                                  Email: chris.larsen@usdoj.gov

                                                  Of Counsel:
                                                  ROBERT P. CHARROW
                                                  General Counsel

                                                  ALAN S. DORN
                                                  Chief Counsel, Region V

                                                  AMELIA WALLRICH
                                                  Assistant Regional Counsel
                                                  Office of General Counsel
                                                  United States Department of
                                                  Health and Human Services,
                                                  Region V
                                                  233 North Michigan Avenue
                                                  Suite 700
                                                  Chicago, Illinois 60601




                                          3

 Case 1:20-cv-00194-WCG Filed 10/14/20 Page 3 of 3 Document 36
